Citation Nr: 1201068	
Decision Date: 01/11/12    Archive Date: 01/20/12

DOCKET NO.  10-33 535	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for fibromyalgia, to include as a result of exposure to ionizing radiation.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. R. Bodger

INTRODUCTION

The Veteran served on active duty from March 1990 to February 1995.

This matter comes before the Board of Veteran's Appeals (Board) on appeal from a May 2010 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  

In September 2011, the Veteran testified before the undersigned Acting Veterans Law Judge during a videoconference hearing.  A copy of the transcript has been associated with the claims file.  

The Veteran submitted additional evidence after the RO issued the statement of the case.  However, in November 2011, the Veteran submitted a waiver of initial RO review of such evidence.  This evidence is accepted for inclusion in the record on appeal.  38 C.F.R. § 20.1304 (2011).

The Veteran has asserted that his fibromyalgia and intestinal problems should be evaluated for service connection based on Gulf War Syndrome.  During his September 2011 hearing, the Veteran asserted that his in-service symptoms of intestinal problems should be considered under his current service connection claim for fibromyalgia as they are the same disability.  However, the Veteran is not competent to provide such a determination as he is not medically trained.  See Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").

To give the Veteran every chance at benefits, the Board finds that the Veteran has asserted a separate claim of service connection for an intestinal disorder.  

The claim for service connection for an intestinal disorder has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over this matter, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board's review of the claims file reveals that further action on the claim on appeal is warranted.  

Service connection for disability that is claimed to be attributable to exposure to ionizing radiation during service can be demonstrated by three different methods.  See Ramey v. Brown, 9 Vet. App. 40, 44 (1996), aff'd sub nom. Ramey v. Gober, 120 F. 3rd 1239 (Fed. Cir. 1997), cert. denied, 118 S. Ct. 1171 (1998).  See also Davis v. Brown, 10 Vet. App. 209, 211 (1997); Rucker v. Brown, 10 Vet. App. 67, 71 (1997).

First, if a veteran exposed to radiation during active duty later develops one of the diseases listed in 38 C.F.R. § 3.309(d)(2) a rebuttable presumption of service connection arises.  See 38 U.S.C.A. §§ 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011). These diseases are ones in which the VA Secretary has determined that a positive association with radiation exposure exists.  

Second, service connection may be established if a radiation-exposed veteran develops a "radiogenic disease" (one that may be induced by ionizing radiation, either listed at 38 C.F.R. § 3.311(b)(2) or established by competent scientific or medical evidence to be radiogenic disease), if the VA Undersecretary for Benefits determines that a relationship in fact exists between the disease and the Veteran's exposure in service.  See 38 C.F.R. § 3.311.  Section 3.311(a) calls for the development of a radiation dose assessment where it is established that a radiogenic disease first became manifest after service, where it was not manifest to a compensable degree within any applicable presumptive period specified in either 38 C.F.R. § 3.307 or § 3.309, and where it is contended that the disease is a result of ionizing radiation exposure in service.  This includes the request of dose estimate.  See 38 C.F.R. § 3.311(a)(2).  The dose estimate is then forwarded to the Under Secretary for Benefits for consideration.  See 38 C.F.R. § 3.311(c).  

Third, service connection may be established by competent evidence establishing the existence of a medical nexus between the claimed condition and service.  See Combee v. Brown, 34 F. 3d 1039 (Fed. Cir. 1994).

The Veteran's Form DD 214 reveals that he was a submarine nuclear propulsion plant operator.  His Record of Occupational Exposure to Ionizing Radiation notes that he was assigned to the U.S.S. Simon Bolivar and was exposed to ionizing radiation from July 1991 to February 1995.  His service treatment records include a February 1995 Report of Medical History, which reflects complaints of stomach and intestinal problems and painful shoulders.  The examiner indicated a history of gastroesophageal reflux disease (GERD) treated by medication.  There are no service records containing complaints, symptoms, or diagnoses specifically for fibromyalgia.  

Post-service records of private treatment reflect complaints regarding and treatment for fibromyalgia.  In support of the claim for service connection, in a June 2010 letter, the Veteran's treating physician from the Carolina Neurological Clinic, Dr. S.F.P., indicated that the Veteran had a history of diffuse, fluctuating truncal and extremity pain with extensive workup at the clinic at Duke University Medical Center.  The letter provided a diagnosis of fibromyalgic pain.  The physician noted the Veteran's in-service exposure to ionizing radiation and pointed to attached literature to support his opinion that radiation exposure was a potential source for the Veteran's fibromyalgia.  

In a subsequent letter dated in August 2010 letter, Dr. S.F.P. reported that, in his extensive evaluation of the Veteran, no obvious source for his fibromyalgia, other than in-service ionizing radiation exposure, was defined.  He opined that it was at least as likely as not that the in-service ionizing radiation exposure may have played a role in the development of the Veteran's fibromyalgia.  

The foregoing opinions, that the Veteran's in-service radiation exposure was a "potential" source for the Veteran's fibromyalgia and that it was at least as likely as not that such exposure "may have played a role in the development of the Veteran's fibromyalgia", are simply too speculative to establish a nexus.  See Bostain v. West, 11 Vet. App. 124, 127-28 (1998), quoting Obert v. Brown, 5 Vet. App. 30, 33 (1993) (medical opinion expressed in terms of "may" also implies "may or may not" and is too speculative to establish a medical nexus).     

During the September 2011 hearing, the undersigned asked the Veteran if he thought Dr. S.F.P. would be willing to submit an additional letter discussing the rationale for his opinion regarding the relationship between the Veteran's fibromyalgia and his in-service radiation exposure.  In correspondence dated in September 2011, Dr. S.F.P. delineated the Veteran's medical history as regards his fibromyalgia.  He indicated that the Veteran was first seen in December 2008 with pain and paresthesias of his upper and lower extremities and complaints of imbalance, instability, and a longstanding, antecedent history of gastrointestinal issues.  The Veteran's work-up at that time included an MRI of his brain and spine, as well as extensive blood work, and screening for deficiency states.  All tests were negative.  Dr. S.F.P. referred the Veteran to the Neurology Department at Duke University where electrophysiological testing failed to demonstrate peripheral neuropathy or any neuromuscular disorder.  It was implied that the Veteran had evolving fibromyalgia at that time.  Dr. S.F.P. further provided that the Veteran was seen by Dr. A.L. at the Arthritis and Osteoporosis Consultants of the Carolinas where he was diagnosed with chronic fibromyalgia.  Dr. S.F.P. indicated that the Veteran was subsequently seen for pain management by Dr. S.G.R.  Dr. S.F.P. indicated that the Veteran had been extensively evaluated and there was no other explanation for his painful fibromyalgia disorder.  

In light of the undersigned's September 2011 request for a letter from the Veteran's treating physician further explaining why he opined that the Veteran's fibromyalgia was related to in-service radiation exposure, the Board presumes that, in his most recent letter, Dr. S.F.P. is indicating that, in light of the fact that the Veteran's extensive evaluation has revealed no explanation other than in-service radiation exposure for the Veteran's fibromyalgia, this diagnosis should be attributed to such in-service exposure.  This is essentially the same rationale as was provided in the August 2010 correspondence.  

The Board notes that, despite the Veteran's in-service radiation exposure, as documented in the Record of Occupational Exposure to Ionizing Radiation, fibromyalgia is not as a presumptive disorder listed in 38 C.F.R. § 3.309(d).  As such, service connection on a presumptive basis, pursuant to 38 C.F.R. § 3.309(d), is not warranted.  

While fibromyalgia is not a "radiogenic disease" listed in 38 C.F.R. § 3.311(b)(2), the aforementioned opinions from Dr. S.F.P. do suggest a relationship between the Veteran's fibromyalgia and in-service radiation exposure.  The Board observes that, pursuant to 38 C.F.R. § 3.311(b)(4), when a claim is based on a disease other than one listed in 38 C.F.R. § 3.311(b)(2), VA will nevertheless consider the claim under the provisions of 38 C.F.R. § 3.311 if the claimant has cited or submitted competent scientific or medical evidence that the claimed condition is a radiogenic disease.  To date, VA has not developed the Veteran's claim for service connection in accordance with 38 C.F.R. § 3.311, the regulatory provision pertaining to development for radiogenic diseases.  Under the circumstances, the Board finds that remand is necessary for the development specified in 38 C.F.R. § 3.311.

Review of the claims file also suggests that there are outstanding private treatment records which are potentially pertinent to the claim on appeal.  A December 2010 record of treatment from Dr. S.G.R. reflects that she discussed with the Veteran the etiology of his fibromyalgia, and stated that it was reasonable to consider possible chemical toxicity.  She indicated that she would make a referral to Dr. L.R. if appropriate.  A January 2011 record of treatment from Dr. S.F.P. reflects that the Veteran saw Dr. L.R. because of possible exposure to lacquer thinner, but Dr. L.R. could not find any environmental toxin to explain the Veteran's symptoms.  Additionally, in his September 2011 letter, Dr. S.F.P. reported that the Veteran had been treated by Dr. A.L. at the Arthritis and Osteoporosis Consultants of the Carolinas.  

VA has a duty to obtain relevant records of treatment reported by private physicians.  Massey v. Brown, 7 Vet. App. 204 (1994).  Records of treatment from Dr. L.R. and Dr. A.L. have not been associated with the claims file.  On remand, the AMC/RO should attempt to obtain these records.  

Additionally, in a February 2010 statement, the Veteran asserted that his symptoms of fibromyalgia had been ongoing since his release from active duty.  VA will provide a medical examination or obtain a medical opinion if the evidence indicates the existence of a current disability or persistent or recurrent symptoms of a disability that may be associated with an event, injury, or disease in service, but the record does not contain sufficient medical evidence to decide the claim.  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The threshold for determining whether the evidence "indicates" that there "may" be a nexus between a current disability and an in-service event, injury, or disease is a low one.  McLendon, 20 Vet. App. at 83.

The Veteran is competent to report a continuity of symptomatology of fibromyalgia symptoms since service.  Charles v. Principi, 16 Vet. App. 370 (2002).  This report of a continuity of symptomatology suggests a link between his current fibromyalgia and service.  See Duenas v. Principi, 18 Vet. App. 512 (2004).  Accordingly, unless the claim for service connection is granted pursuant to the development accomplished under 38 C.F.R. § 3.311, the Veteran should be afforded a VA examination to obtain a medical nexus opinion regarding his fibromyalgia.  See McLendon, 20 Vet. App. at 83.

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his fibromyalgia, which have not previously been associated with the claims file.  After acquiring this information and obtaining any necessary authorization, obtain and associate any outstanding pertinent records with the claims file.  A specific request should be made for records of treatment from Dr. L.R. and Dr. A.L., identified above.  

2.  Develop the claim for service connection for fibromyalgia in accordance with 38 C.F.R. § 3.311, to include obtaining a dose estimate from VA's Under Secretary for Health and forwarding the claim to VA's Undersecretary for Benefits for consideration in accordance with 38 C.F.R. § 3.311(c).

3.  After the aforementioned development has been completed, and if the claim for service connection has not been granted pursuant to such development, the Veteran should be afforded a VA examination to determine the etiology of his fibromyalgia.  All indicated tests and studies are to be performed.  Prior to the examination, the claims folder must be made available to the physician for review of the case. A notation to the effect that this record review took place should be included in the report of the physician.

Following examination of the Veteran and a review of the record, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's current fibromyalgia was incurred or aggravated as a result of active service.  In providing this opinion, the examiner should consider and address the Veteran's assertion that he has experienced symptoms of fibromyalgia since separation from service.  

All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.

4.  After ensuring that the development is complete, re-adjudicate the claim.  If not fully granted, issue a supplemental statement of the case before returning the claim to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
M. Zawadzki
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


